     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                  UNITED STATES DISTRICT COURT
                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J & J SPORTS PRODUCTIONS, INC.,                   )
                                                       )
 7                    Plaintiff,      vs.              ) Case No.: 2:09-CV-02521-WDK-FMO
                                                       )
 8   EDUARDO GALINDO, et al,                           )
                                                       ) RENEWAL OF JUDGMENT BY CLERK
 9                 Defendant,                          )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J & J SPORTS PRODUCTIONS, INC., and against Defendant, Eduardo
13
     Galindo aka Eduardo Galindo Meneses, Individually and dba Mario’s Country Café aka Mi Taquito
14
     Restaurant & Pizza, entered on September 18, 2009, be and the same is hereby renewed in the amounts
15
     as set forth below:
16
             Renewal of money judgment
17
                     a. Total judgment                               $      2,425.03
18
                     b. Costs after judgment                         $         00.00
19
                     c. Subtotal (add a and b)                       $      2,425.03
20
                     d. Credits                                      $         00.00
21
                     e. Subtotal (subtract d from c)                 $      2,425.03
22
                     f.    Interest after judgment                   $         96.15
23
                     g. Fee for filing renewal of application        $         00.00
24
                     h. Total renewed judgment (add e, f and g) $           2,521.18
25

26
              August 16, 2019
     Dated: ___________________              CLERK, by
                                                    by _________________________
                                                       __
                                                        __
                                                         _______
                                                              __
                                                               _______
                                                                    __
                                                                     ___________
27                                              Deputy Clerk

28

                                                       - 1-


                                        Renewal of Judgment by Clerk
